Citation Nr: 1740885	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-01 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The case is currently assigned to the RO in Boston, Massachusetts.

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the Veteran's claim of service connection for anxiety disorder, has been recharacterized as service connection for an acquired psychiatric disability, to include anxiety disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record contains an October 2011 disability determination from the Social Security Administration (SSA) finding that the Veteran is disabled from August 1, 2001, under the Social Security Act.  However, the underlying records from SSA have not been obtained.  Those records may be relevant to the Veteran's claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the Veteran's records from SSA should be obtained. 

In July 2012 the Veteran also wrote that he receives veterans benefits from Massachusetts due to being totally disabled and unemployable since 1988.  These records have not been obtained or requested.  The duty to assist requires that VA assist the Veteran in obtaining these treatment records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Furthermore, the Veteran must be notified if the AOJ is unable to obtain any records for which he submits the necessary authorization.  See 38 C.F.R. § 3.159(e) (2016).

VA treatment records to October 2012 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
October 2012 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from October 2012 to the present.

2.  The Veteran should be given an opportunity to identify any outstanding private and Commonwealth of Massachusetts records, including the Massachusetts Department of Veterans' Services or other appropriate department(s), relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to specifically include those from the Commonwealth of Massachusetts, should be obtained.

Make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Obtain the Social Security Administration records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

4.  Thereafter, perform any additional development deemed necessary.

5.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


